Exhibit 10.9

2000 STOCK OPTION AND RESTRICTED STOCK

AWARD PLAN, AS AMENDED

RESTRICTED STOCK AWARD AGREEMENT

TIME-VESTING RESTRICTED STOCK

This Restricted Stock Award Agreement (the “Agreement”), is entered into as of
«Date» (the “Grant Date”), by and between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and «Name», an employee of the Company or
a Subsidiary Corporation (the “Grantee”).

Pursuant to the AnnTaylor Stores Corporation 2000 Stock Option and Restricted
Stock and Unit Award Plan, as amended (the “Plan”), the Compensation Committee
of the Board of Directors of the Company (the “Committee”) or its designee has
determined that the Grantee shall be granted Restricted Shares upon the terms
and subject to the conditions hereinafter contained. Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Plan.

1. Number of Shares. The Grantee is hereby granted «Shares» Restricted Shares,
subject to the restrictions set forth herein.

2. Terms of Restricted Shares. The grant of Restricted Shares provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

(a) Subject to the restrictions set forth in the Plan and this Agreement, the
Grantee shall possess all incidents of ownership of the Restricted Shares
granted hereunder, including the right to receive dividends with respect to such
shares and the right to vote such shares.

(b) Restricted Shares, and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, prior to the lapse of restrictions set
forth in the Plan and this Agreement applicable thereto, as set forth in
Section 4 hereof.

(c) Notwithstanding any other provision of this Agreement, in no event shall any
outstanding restrictions lapse prior to the satisfaction by the Grantee of the
liabilities described in Section 7 hereof.

(d) The Committee may, in its discretion, cancel all or any part of any
outstanding restrictions prior to the expiration of the periods provided in
Section 4 hereof.



--------------------------------------------------------------------------------

3. Certificate: Restrictive Legend. The Grantee agrees that any certificate
issued for Restricted Shares prior to the lapse of any outstanding restrictions
relating thereto shall be inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the AnnTaylor Stores Corporation
2000 Stock Option and Restricted Stock and Unit Award Plan and an agreement
entered into between the registered owner and the Company. Any attempt to
dispose of these shares in contravention of the Restrictions, including by way
of sale, assignment, transfer, pledge, hypothecation or otherwise, shall be null
and void and without effect.

4. Lapse of Restrictions. Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse:

(a) with respect to          percent (    %) of the Restricted Shares, on
         ;

(b) [insert specifications regarding schedule for lapse of restrictions].

Upon each lapse of restrictions relating to Restricted Shares, and provided that
the Grantee shall have complied with the Grantee’s obligations under Section 7
hereof, the Company shall issue to the Grantee or the Grantee’s personal
representative a stock certificate representing one share of Common Stock, free
of the restrictive legend described in Section 3 hereof, in exchange for each
whole Restricted Share with respect to which such restrictions have lapsed. If
certificates representing such Restricted Shares shall have theretofore been
delivered to the Grantee, the Grantee shall return such certificates to the
Company, complete with any necessary signatures or instruments of transfer,
prior to the issuance by the Company of such unlegended shares of Common Stock.

5. Effect of Certain Changes. Upon the occurrence of an Acceleration Event, all
restrictions then outstanding with respect to the Restricted Shares shall
automatically lapse and be of no further force and effect.

6. Termination of Employment. In the event that the Grantee ceases to be
employed by the Company or any of its divisions or Subsidiary Corporations, for
any reason, prior to the end of the Restricted Period, all Restricted Shares
with respect to which the restrictions set forth in Section 4 hereof shall not
yet have lapsed (taking into account Sections 2 and 5) shall thereupon be
automatically forfeited by the Grantee. Restricted Shares forfeited pursuant to
the preceding sentence shall be transferred to, and reacquired by, the Company
without payment of any consideration by the

 

2



--------------------------------------------------------------------------------

Company, and neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such shares or certificates. If certificates containing restrictive
legends shall have theretofore been delivered to the Grantee or the Grantee’s
personal representative, the Grantee or Grantee’s personal representative shall
return such certificates to the Company, complete with any necessary signatures
or instruments of transfer.

7. Taxes. The Grantee shall pay to the Company promptly upon request, and in any
event at the time the Grantee recognizes taxable income in respect of the
Restricted Shares (or the Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), in connection with such
grant), an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Shares. Such
payment shall be made in the form of cash, shares of Common Stock already owned
or otherwise issuable upon the lapse of restrictions, or in a combination of
such methods, subject to the terms of the Plan. The Grantee shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code.

8. No Guarantee of Employment. Nothing set forth herein or in the Plan shall
confer upon the Grantee any right of continued employment for any period by the
Company or any of its divisions or Subsidiary Corporations, or shall interfere
in any way with the right of the Company or any such division or Subsidiary
Corporation to terminate such employment.

9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or to the Company,
Attention: Corporate Secretary, 7 Times Square, 15th Floor, New York, NY 10036,
or such other address as the Company may designate in writing to the Grantee.

10. Failure To Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of New York, without regard to the conflicts of laws
provisions thereof.

12. Incorporation of Plan. A copy of the Plan is attached hereto. The Plan is
hereby incorporated herein by reference and made a part of this Agreement, and
this Agreement shall be subject to the terms of the Plan, as it may be amended
from time to

 

3



--------------------------------------------------------------------------------

time, provided that such amendment of the Plan is made in accordance with
Section 10 of the Plan.

13. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by both parties hereto.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.

 

 

ANNTAYLOR STORES CORPORATION     GRANTEE: By:                 «Name»

 

4